UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                       No. 96-4550

FARSHID HAJI-EZRA TEHRANI,
Defendant-Appellant.

Appeal from the United States District Court
for the Eastern District of Virginia, at Alexandria.
Leonie M. Brinkema, District Judge.
(CR-96-6-A)

Submitted: March 4, 1997
Decided: March 20, 1997

Before HALL and MURNAGHAN, Circuit Judges, and PHILLIPS,
Senior Circuit Judge.

_________________________________________________________________
Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Robert Stanley Powell, Arlington, Virginia, for Appellant. Helen F.
Fahey, United States Attorney, LeDora Knight, Assistant United
States Attorney, Alexandria, Virginia, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
OPINION

PER CURIAM:

Farshid Haji-Ezra Tehrani appeals from his jury convictions for
making a false statement to the United States Customs Service, in
vio-
lation of 18 U.S.C. § 542 (1994), smuggling merchandise into the
United States, in violation of 18 U.S.C. § 545 (1994), and making
a
false statement to a department or agency of the United States, in
vio-
lation of 18 U.S.C. § 1001 (1994). Tehrani also appeals the
district
court's order forfeiting the silver goods Tehrani attempted to
smuggle
into the United States. We affirm.

On November 15, 1994, Tehrani, a citizen of Iran and a resident
alien of the United States, re-entered the United States at Los
Angeles
International Airport ("LAX") after a trip from Los Angeles to Aus-
tria. At the airport, Tehrani met with Customs Inspector George
Men-
doza about three crates of goods that he wanted to get through
customs. Tehrani stated that he was importing kitchen decorations
and
cloth worth $5,200. He denied that the crates contained jewelry.

Mendoza searched Tehrani's briefcase and found two invoices for
the same goods, one listing the country of origin as India, the
other
indicating that the goods came from Iran. Mendoza also found an
air-
way bill describing three wooden crates shipped from Iran, and a
Generalized System of Preference, identifying three boxes of handi-
crafts from Iran. The crates bore airway stickers from Iran Air and
four lead seals written in Farsi. While conducting an inventory of
the
boxes, Mendoza found over 500 pieces of silver, including household
articles and jewelry, which matched the goods listed on the
invoices.

Mendoza told Tehrani that he could not import the goods into the
United States because of an embargo against Iranian goods. Tehrani
alternately claimed that the goods came from London or Austria, and
then stated that they could have come from Iran or India. Customs
officials seized the goods, which were later shipped out of the
United
States.

On May 5, 1995, Tehrani and Albert Babazadeh met with Customs
Inspector James Gillis and Customs Agent Nibblett at Washington-
2
Dulles International Airport ("Dulles") to clear goods through Cus-
toms. Gillis ran a computer check and found that Tehrani had
attempted to import Iranian goods at LAX. Tehrani told Gillis that,
when his attempt to import the silver at LAX failed, he exported
the
goods to Switzerland, where they were stored and eventually sent to
Dulles. He stated that the goods were to be sold in the United
States,
and he told Nibblett that the goods were silver-plated and worth
approximately $18,000.

Tehrani contends that the evidence at trial was insufficient to
sup-
port his convictions. In Glasser v. United States, the Supreme
Court
explained that a jury verdict must be sustained if there is
substantial
evidence to support it. 315 U.S. 60, 80 (1942). Further, we assess
the
evidence in the light most favorable to the Government. See United
States v. Burgos, 94 F.3d 849, 863 (4th Cir. 1996), ___ U.S.L.W.
___,
1997 WL 73839 (U.S. Feb. 24, 1997) (No. 96-6868).

To prove that Tehrani made a false statement to the United States
Customs Service, the Government must establish that Tehrani
imported merchandise through means of a false or fraudulent
practice.
See United States v. Yip, 930 F.2d 142, 147 (2d Cir. 1991). A
convic-
tion for smuggling requires proof of employment of any method of
introducing goods into the country surreptitiously with the intent
to
avoid and defeat United States customs laws. See United States v.
Mehrmanesh, 689 F.2d 822 (9th Cir. 1982). Finally, to prove a
viola-
tion of § 1001, the Government must establish that "(1) the
defendant
made a false statement to a governmental agency or concealed a fact
from it or used a false document knowing it to be false, (2) the
defen-
dant acted `knowingly or willfully,' and (3) the false statement or
concealed fact was material to a matter within the jurisdiction of
the
agency." See United States v. Arch Trading Co., 987 F.2d 1087, 1095
(4th Cir. 1993) (citation omitted).

Based upon the evidence at trial, the jury could have rationally
inferred that Tehrani lied to customs officials about the type of
goods
he carried and the origin and value of the goods in order to bring
Ira-
nian goods illegally into the United States. Tehrani contends that
there was a "battle of the experts" regarding the country of origin
and
the value of the seized silver. While both sides did offer the
testimony
of several expert witnesses regarding the origin and value of the

                                3
goods, Tehrani is essentially arguing that the jury should have
believed his experts over those of the Government. Because this
court
does not review the credibility of witnesses, Tehrani's claim is
merit-
less. See United States v. Saunders, 886 F.2d 56, 60 (4th Cir.
1989).
Construing the Government's evidence in the light most favorable to
the Government and drawing all reasonable inferences therefrom, we
find that a rational jury could have found Tehrani guilty of the
charged conduct.

Section 545 states that "[m]erchandise introduced into the United
States in violation of this section . . . shall be forfeited."
Because, as
discussed above, the Government produced sufficient evidence that
Tehrani violated § 545, the silver was properly forfeited. Tehrani
con-
tends that, because the Government's experts selectively tested the
silver and could not opine conclusively that every piece of seized
sil-
ver came from Iran, the entire shipment should not have been
seized.
Tehrani is mistaken.

Circumstantial evidence is sufficient to prove origin beyond a rea-
sonable doubt. See United States v. Ivey, 949 F.2d 759, 766-67 (5th
Cir. 1991). Here, there was both circumstantial and direct evidence
as
to the origin of the silver. The Government's expert testified that
the
silver pieces she tested came from Iran. She also testified that
the
quality and design of the silver were consistent with Iranian
origin.
Further, the circumstantial evidence is overwhelming: Tehrani
failed
to declare the goods and then lied about what the crates contained.
The vast majority of Tehrani's documentation identified Iran as the
country of origin. The shipper used Farsi language papers as
packing
materials and Farsi language lead seals as locks. Finally, after
the
crates were denied entry at LAX, Tehrani showed consciousness of
guilt by importing them into an airport across the country and
travel-
ing across the country to retrieve them. Accordingly, we hold that
the
Government produced sufficient evidence to support the forfeiture
of
the entire shipment.

Therefore, we affirm Tehrani's convictions and the district court's
order of forfeiture. We dispense with oral argument because the
facts

                               4
and legal contentions are adequately presented in the materials
before
the court and argument would not aid the decisional process.

AFFIRMED
                               5